UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 29, or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-51771 SMART MODULAR TECHNOLOGIES (WWH), INC. (Exact name of registrant as specified in its charter) Cayman Islands 20-2509518 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 4211 Starboard Drive Fremont, CA 94538 (Address of Principal Executive Offices) (Zip Code) (510) 623-1231 Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ The number of registrant’s ordinary shares outstanding as of April1, 2008 was 60,941,045. SMART MODULAR TECHNOLOGIES (WWH), INC. INDEX TO QUARTERLY REPORT TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 4.Submission of Matters to a Vote of Security Holders 26 Item 6. Exhibits 27 SIGNATURES 28 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) February 29, 2008 August 31, 2007 (In thousands) ASSETS Cash and cash equivalents $ 155,018 $ 144,147 Accounts receivable, net of allowances of $2,019 and $2,517 as of February 29, 2008 and August 31, 2007, respectively 162,637 184,391 Inventories 61,856 65,105 Prepaid expenses and other current assets 9,803 8,217 Total current assets 389,314 401,860 Property and equipment, net 38,957 33,588 Goodwill 3,187 3,187 Other non-current assets 13,029 14,442 Total assets $ 444,487 $ 453,077 LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ 96,441 $ 131,937 Accrued expenses and other current liabilities 21,353 24,043 Total current liabilities 117,794 155,980 Long-term debt 81,250 81,250 Other long-term liabilities 2,018 - Total liabilities 201,062 $ 237,230 Shareholders’ equity: Ordinary shares,$0.00016667 par value; 600,000,000 shares authorized; 60,921,688 and 60,664,463 shares issued and outstanding as of February 29, 2008 and August 31, 2007, respectively 10 10 Additional paid-in capital 95,894 92,250 Deferred stock-based compensation (202 ) (335 ) Accumulated other comprehensive income 7,214 6,083 Retained earnings 140,509 117,839 Total shareholders’ equity 243,425 215,847 Total liabilities and shareholders’ equity $ 444,487 $ 453,077 See accompanying notes to condensed consolidated financial statements. 3 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended February 29, 2008 Three Months Ended March 2, 2007 Six Months Ended February 29, 2008 Six Months Ended March 2, 2007 (In thousands, except per share data) Net sales $ 159,566 $ 239,137 $ 334,517 $ 476,307 Cost of sales* 127,170 197,975 268,599 397,233 Gross profit 32,396 41,162 65,918 79,074 Research and development* 4,624 4,450 9,309 8,490 Selling, general and administrative* 14,331 16,756 29,392 31,010 Total operating expenses 18,955 21,206 38,701 39,500 Income from operations 13,441 19,956 27,217 39,574 Interest expense (2,417 ) (2,738 ) (4,840 ) (5,325 ) Interest income 1,090 402 2,489 902 Other income (expense), net 373 (265 ) 1,795 (336 ) Total other expense, net (954 ) (2,601 ) (556 ) (4,759 ) Income before provision for income taxes 12,487 17,355 26,661 34,815 Provision for income taxes 1,539 3,385 4,220 6,292 Net income $ 10,948 $ 13,970 $ 22,441 $ 28,523 Net income per ordinary share, basic $ 0.18 $ 0.24 $ 0.37 $ 0.48 Shares used in computing basic net income per ordinary share 60,869 59,396 60,782 59,043 Net income per ordinary share, diluted $ 0.17 $ 0.22 $ 0.35 $ 0.45 Shares used in computing diluted net income per ordinary share 63,713 63,790 63,684 63,653 * Stock-based compensation by category: Cost of sales $ 197 $ 133 $ 375 $ 246 Research and development 419 271 806 543 Selling, general and administrative 1,219 813 2,293 1,377 See accompanying notes to condensed consolidated financial statements. 4 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended February 29, 2008 Three Months Ended March 2, 2007 Six Months Ended February 29, 2008 Six Months Ended March 2, 2007 (In thousands) Net income $ 10,948 $ 13,970 $ 22,441 $ 28,523 Other comprehensive income (loss): Net changes in unrealized gain or (loss) on derivative instruments accounted for as cash flow hedges (831 ) 76 (1,572 ) (234 ) Foreign currency translation adjustments (602 ) 266 2,703 755 Comprehensive income $ 9,515 $ 14,312 $ 23,572 $ 29,044 See accompanying notes to condensed consolidated financial statements. 5 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended February 29, 2008 Six Months Ended March 2, 2007 (In thousands) Cash flows from operating activities: Net cash provided by operating activities $ 19,764 $ 25,434 Cash flows from investing activities: Capital expenditures (9,563 ) (5,177 ) Cash deposits on equipment (164 ) — Proceeds from sale of assets 106 — Other — 3 Net cash used in investing activities (9,621 ) (5,174 ) Cash flows from financing activities: Proceeds from issuance of ordinary shares from stock option exercises 224 834 Excess tax benefits from share-based compensation 81 669 Borrowings under revolving line of credit 11,500 94,129 Repayments on revolving line of credit (11,500 ) (94,129 ) Net cash provided by financing activities 305 1,503 Effect of exchange rate changes on cash and cash equivalents 423 43 Net increase in cash and cash equivalents 10,871 21,806 Cash and cash equivalents at beginning of period 144,147 85,620 Cash and cash equivalents at end of period $ 155,018 $ 107,426 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest 4,426 3,679 Income taxes 3,927 4,229 See accompanying notes to condensed consolidated financial statements. 6 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 — Basis of Presentation and Principles of Consolidation Basis of Presentation The accompanying unaudited condensed consolidated financial statements of SMART Modular Technologies (WWH), Inc. and subsidiaries (the Company) are as of February 29, 2008 and August 31, 2007 and for the three and six months ended February 29, 2008 and March 2, 2007. These unaudited condensed consolidated financial statements have been prepared by the Company in accordance with generally accepted accounting principles. The results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the full fiscal year ending August 29, 2008. In the opinion of the Company’s management, the information contained herein reflects all adjustments necessary to make the results of operations for the interim periods a fair statement of such operations. All such adjustments are of a normal recurring nature except as disclosed. The interim condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements as of and for the year ended August 31, 2007, which are included in the Annual Report on Form 10-K filed with the Securities and Exchange Commission (SEC). All significant intercompany transactions and balances have been eliminated in the condensed consolidated financial statements. Certain prior period amounts have been reclassified to conform to the current period presentation. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and assumptions. Product and Service Revenue The Company recognizes revenue in accordance with the SEC Staff Accounting Bulletin (SAB) No. 104, Revenue Recognition. Under SAB 104, product revenue is recognized when there is persuasive evidence of an arrangement, product delivery has occurred, the sales price is fixed or determinable, and collectibility is reasonably assured.
